Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 Response to Amendment
The amendment filed 07/28/2021 has been entered.  Claims 1, 6, and 8-13 remain pending.  Claims 2-5, 7, and 14-20 have been cancelled. 

The amendments to the claims have overcome each and every rejection under 35 USC 112(b) made in Final-Rejection mailed 05/28/2021 and those rejections are hereby withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/28/2021, with respect to the rejection(s) of claim(s) 1, 6, and 8-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art of record necessary due to the amendments changing the scope of the claims. Please see new grounds of rejection below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the plurality of channels defines a dimension that extends from the first blade skin to the second blade skin when viewing a chord-wise cross section of the rotor blade” which is indefinite because the scope of the term “a dimension”, and in what ways it “extends from the first blade skin to the second blade skin”, is unclear and the Applicant has made no disclosure regarding the manner in which “a dimension” is to be defined by the channels. 
For example, a channel might only define an orientation/direction of some dimension and teach the subject claim limitation. As a further example, a channel which may not fully extend between the first and second blade skins may still have some depth dimension represented as a percentage of the total distance between first and second blade skins at that chordal location and teach the subject claim limitation. As an even further example, the channels may define any arbitrary dimension (e.g. width) which exists along and extent from the first blade skin to the second blade skin and teach the subject claim limitation. 
For the purpose of examination, based upon context from the specification and figures of the present application, the subject limitation will be interpreted as requiring, for each of the plurality of 
Claims 6 & 8-13 depend from claim 1 and inherit all deficiencies of the parent claim.

Claim 8 recites the limitation "the second 3-D grid structure".  There is insufficient antecedent basis for this limitation in the claim as the second 3-D grid structure is only defined in claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-9, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130108455 to Quiring in view of US 20170015066 to Herrmann in further view of US 20040253407 to Shah.
	(a) Regarding claim 1: 
(i) Quiring discloses a method for forming a rotor blade (blade 1), the method comprising: 
providing first and second blade skins (first and second shell body parts 13/14); 
bonding a first 3-D structure (edge stiffener 16, Figs 5A-5E) defining a plurality of channels (see annotated Figure 5A below) directly onto an inner surface of the first blade skin (Figs 5A-5E) such that the first 3-D structure is spaced apart from a trailing edge (10) of the rotor blade to provide a first gap (space between skins of trailing edge 10 and edge stiffener 16 which is filled with glue 37, Figs 5A-5E), 
wherein a first side (side of edge stiffener 16 facing first shell body part 13) of the first 3-D structure is bonded to the inner surface of the first blade skin (Pars 0073/0081, Figs 5A-5E), 
providing an adhesive (glue 37) atop an opposing, second side (side of edge stiffener 16 facing second shell body part 14) of the first 3-D structure (glue 37 located on both sides of edge stiffener 16, Figs 5A-5E) such that the adhesive at least partially fills each of the plurality of channels and fills the first gap (Figs 5A-5E); 
placing an inner surface of the second blade skin against the opposing, second side of the first 3-D structure (Pars 0073/0081, Figs 5A-5E) to form the trailing edge of the rotor blade (Figs 5A-5E); and 
securing the second blade skin to the first 3-D grid structure and to the first blade skin, via the adhesive (Pars 0073/0081, Figs 5A-5E); 
each of the plurality of channels defined through a thickness of the grid structure (thickness of channels, see annotated Figure 5A below) when viewing the chord-wise cross section.  


    PNG
    media_image1.png
    452
    507
    media_image1.png
    Greyscale

(ii) Quiring does not explicitly disclose: 
placing the first blade skin into a mold of the rotor blade, the mold defining a 3-D curved profile corresponding to an aerodynamic curved profile of the rotor blade; 
wherein the first 3-D structure is a first 3-D grid structure; 
printing and depositing, via a computer numeric control (CNC) device,  the first 3-D grid structure defining the plurality of channels directly onto the inner surface of the first blade skin in the mold such that the first 3-D grid structure is spaced apart from the trailing edge of the rotor blade to provide the first gap, 
wherein the first side of the first 3-D grid structure bonds to the inner surface of the first blade skin as the first 3-D grid structure is being printed and deposited,  and 
wherein each of the plurality of channels extends through the first 3-D grid structure from the first side of the first 3-D grid structure to the opposing, second side of the first 3-D grid structure; 
wherein each of the plurality of channels defines a dimension that extends from the first blade skin to the second blade skin when viewing a chord-wise cross section of the rotor blade. 

Herrmann is also in the field of additive manufacturing and teaches:
placing a thermoformed component (thermoplastic sheet B) into a mold (mold die 1), the mold having a mold cavity shaped to define a 3-D profile corresponding to a profile of the thermoformed component (Par 0038); 
thermoforming the thermoformed component within the mold cavity (Pars 0050-0051), 
printing and depositing (additive manufacturing, 3D printing, Pars 0006-0007/0032; functional structure F bonds to thermoplastic sheet B during printing), via a computer numeric control (CNC) device (Par 0057, Claim 13),  a first 3-D structure (functional structure F) directly onto the thermoformed component using the thermoformed component as a substrate such that the first 3-D structure bonds to the thermoformed component as the first 3-D structure is being printed and deposited (see abstract, Pars 0006-0007).
(iv)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Quiring to further include the steps of thermoforming the first blade skin in a mold cavity and printing the first 3-D structure using the first blade skin as a substrate for the purpose of manufacturing a lightweight design with high mechanical stability, reducing cycle times, reducing lead times, optimizing the use of material (Par 0011), and allowing for more flexibility in the design of the first blade skin (Par 0013).
(v) Shah is also in the field of 3-D grid structures (see abstract) and teaches: 
a first skin (14) and a second skin (16) with a first 3-D grid structure (honeycomb core 12) extending therebetween (Figs 1-3), 
wherein the first 3-D grid structure comprises a plurality of channels (internal space of cells 20, Figs 1-3), 
the first 3-D grid structure being bonded to the second skin using adhesive (adhesive fillet 30) with the adhesive at least partially filling each channel of the plurality of channels (Par 0018, Figs 2-3), 
wherein each channel of the plurality of channels extends through the first 3-D grid structure from a first side of the first 3-D grid structure (side of honeycomb core 12 facing the first skin 14, Figs 1-3) to an opposing, second side of the first 3-D grid structure (side of honeycomb core 12 facing the second skin 16, Figs 1-3); 
wherein each channel of the plurality of channels defines a dimension that extends from the first skin to the second skin when viewing a cross section of the rotor blade (Figs 1-3). 
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first 3-D structure as disclosed by Quiring with the above aforementioned first 3-D grid structure as taught by Shah for the purpose of providing increased strength and stiffness despite having minimal weight (Pars 0002/0004) and increasing the bond between the second skin and the first 3-D grid structure (Par 0018). 
(b) Regarding claim 6: 
(i) The proposed combination further teaches: printing and depositing (see rejection of claim 1), via the CNC device (see rejection of claim 1), a second 3-D grid structure (Quiring: there is an edge stiffener 16 at both leading and trailing edges, Pars 0019/0022/0048-0049/0055; see rejection of claim 1) onto the inner surface of the first blade skin (see rejection of claim Quiring: only empty space between inner surfaces of first and second blade skins in a direction towards the leading edge, Figs 5A-5E).  
(c) Regarding claim 8: 
(i) The proposed combination further teaches printing and depositing (see rejection of claim 1), via the CNC device (see rejection of claim 1), the second 3-D grid structure onto the inner surface of the first blade skin (see rejection of claim 6) and spaced apart from a leading edge (Quiring: 9) of the rotor blade to provide a second gap (Quiring: see abstract, glue surrounds interface between edge stiffener 16 and first/second body shell parts 13/14, filling space between edge stiffener and leading/trailing edges, Pars 0072-74, Figs 4/5A-F).
(d) Regarding claim 9: 
(i) Quiring further discloses filling, at least in part, the second gap with the adhesive (Pars 0072-0074, Figs 4/5A-5E).  
(e) Regarding claim 10: 
(i) The proposed combination further teaches filling at least a portion of the first 3-D grid structure with a foaming agent (Shah: foam fill 18, Figs 1-3).  
(f) Regarding claim 13: 
(i) Quiring further discloses wherein the first 3-D grid structure (see rejection of claim 1) has a tapered chord-wise cross-section that contacts the inner surface of the first blade skin and the inner surface of the second blade skin (Figs 4/5A-5E). 



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130108455 to Quiring in view of US 20170015066 to Herrmann in further view of US 20040253407 to Shah in even further view of US 20130186558 to Comb.
(a) Regarding claim 11: 
(i) The proposed combination does not explicitly teach selectively applying cooling air to the first grid structure during printing and depositing.
(ii) Comb is also in the field of 3D printing (Par 0005) and teaches a method of 3D printing a three dimensional support structure (Par 0003) comprising selectively applying cooling air to the structure during printing and depositing (Par 0123). 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the proposed combination to include the cooling step as taught by Comb for the purpose of maintaining the first grid structure at an average temperature below its deformation temperature during the entire printing operation which promotes interlayer adhesion and reduces the effects of curling (Pars 0054-0055).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130108455 to Quiring in view of US 20170015066 to Herrmann in further view of US 20040253407 to Shah in even further view of US 20110243750 to Gruhn.
(a) Regarding claim 12: 
(i) The proposed combination does not explicitly teach wherein the grid structure comprises alignment structures. 
(ii) Gruhn is also in the field of wind turbine blades (see title) and teaches wherein one component (unidirectional strength elements 402) is aligned relative to an adjacent 
(iii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grid structure as taught by the proposed combination to further included raised alignment features as taught by Gruhn for the purpose of assisting placement of adjacent components at a given position along the surface of the grid structure (Par 0151-0152).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383.  The examiner can normally be reached on T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745